—In a proceeding pursuant to CPLR 7510 to confirm an arbitration award dated April 9, 1995, the petitioners appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Shaw, J.), dated September 25, 1998, as denied that branch of their motion which was, in effect, to resettle a judgment of the same court, dated December 5, 1996, entered upon an order confirming the arbitration award, and in their favor in the principal amount of only $111,231.
Ordered that the appeal is dismissed, with costs.
The petitioners’ motion sought, in effect, to resettle substantive portions of a judgment. An order denying a motion to resettle substantive portions of a judgment is not appealable (see, G.R.K. Realty Corp. v Tischfeld, 264 AD2d 708; Herzog v Town of Thompson, 251 AD2d 917, 919). Accordingly, the appeal must be dismissed. Bracken, J. P., S. Miller, Thompson and Friedmann, JJ., concur.